DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080042917 A1 (hereinafter “Seki”), as evidenced by US 10103445 B1 (hereinafter “Gregoire”).
	Claim 1: Clemente teaches a reconfigurable antenna (e.g., see FIGS. 14A-14B, FIG. 17, 23B, 29; e.g., see Paras. 198-199, 207-208, 241-242, 258), comprising: an emissive region (e.g., a region of 2), comprising at least one radiating source (e.g., see 2) designed to emit electromagnetic waves; an electromagnetic lens (e.g., a lens having 3, 9, 10, 14), comprising: a set of phase-shifting cells (e.g., including 3, 9, 10, 14 and see planar array in FIG. 29 alternatively constituting a set of cells), comprising switches (e.g., see 10, 14 wherein a varactor diode acts as a switch) configured so as to introduce a phase shift to the electromagnetic waves, bias lines (e.g., wherein the bias lines are inherent for varactor diodes having variable voltage applied thereto, i.e., 
	Claim 3: Clemente teaches the reconfigurable antenna according to Claim 1, wherein the electromagnetic coupling region extends in a dielectric medium (e.g., see 1/101).
	Claim 4: Clemente teaches the reconfigurable antenna according to Claim 1, wherein the electromagnetic coupling region comprises a dielectric substrate (e.g., see 1/101), comprising interconnect levels; the first tracks being formed on the interconnect levels; and the set of electrically conductive elements comprises first vias, designed to electrically connect the first tracks between the interconnect levels (e.g., see 
	Claim 5: Clemente teaches the reconfigurable antenna according to Claim 1, wherein the set of electrically conductive elements comprises second tracks electrically connected to the bias lines (e.g., any one of additional tracks 4).
	Claim 6: Clemente teaches the reconfigurable antenna according to Claim 4, wherein the set of electrically conductive elements comprises second tracks electrically connected to the bias lines; wherein the second tracks are formed on the interconnect levels; and the set of electrically conductive elements comprises second vias, designed to electrically connect the second tracks between the interconnect levels (e.g., any one of additional tracks 4).
	Claim 8: Clemente teaches the reconfigurable antenna according to Claim 1, wherein the set of electrically conductive elements is arranged such that the contour of the resonant cavity has a cross section that increases from the emissive region towards the electromagnetic lens (e.g., as shown in the Figures).
	Claim 9: Clemente teaches the reconfigurable antenna according to Claim 1, wherein the set of electrically conductive elements is arranged such that the contour of the resonant cavity exhibits axial symmetry (e.g., as shown in the Figures).
	Claim 10: Clemente teaches the reconfigurable antenna according to Claim 1, wherein the emissive region is planar (e.g., as shown in the Figures).
	Claim 11: Clemente teaches the reconfigurable antenna according to Claim 1, wherein the electromagnetic lens is planar (e.g., as shown in the Figures).

	Claim 13: Clemente teaches the reconfigurable antenna according to Claim 1, wherein the resonant cavity has a thickness between λ and 10 λ, where λ is the wavelength of the electromagnetic waves (e.g., see Para. 170, 203).
	Claim 14: Clemente teaches a passive antenna, comprising: an emissive region (e.g., see FIGS. 14A-14B, FIG. 17, 23B 29; e.g., see Paras. 198-199, 207, 208, 241-242, 258), comprising at least one radiating source (e.g., see 2) designed to emit electromagnetic waves; an electromagnetic lens (e.g., a lens having 3, 9, 10, 14), comprising: a set of phase-shifting cells (e.g., including 3, 9, 10, 14 and see planar array in FIG. 29 alternatively constituting a set of cells), configured so as to introduce a phase shift to the electromagnetic waves (thereby varying the beam), a ground plane (e.g., see 5, 105); an electromagnetic coupling region (e.g., including having a cavity 4), arranged between the emissive region and the electromagnetic lens in order to generate electromagnetic coupling between the electromagnetic waves and the set of phase-shifting cells (e.g., wherein the electromagnetic waves couple between the elements through the cavity); the electromagnetic coupling region comprises a set of electrically conductive elements (e.g., see 4), arranged so as to form a contour of a resonant cavity guiding the electromagnetic waves towards the electromagnetic lens, the set of electrically conductive elements comprising tracks electrically connected to the ground plane (e.g., see 105, 104, 107, 108 in FIG. 23B).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10103445 B1 (hereinafter “Gregoire”).
	Claim 14: Gregoire teaches a passive antenna, comprising: an emissive region (e.g., see region at 104), comprising at least one radiating source (e.g., see 2) designed to emit electromagnetic waves; an electromagnetic lens (e.g., a lens having 3, 9, 10, 14), comprising: a set of phase-shifting cells (e.g., including 3, 9, 10, 14 and see planar array in FIG. 29 alternatively constituting a set of cells), configured so as to introduce a phase shift to the electromagnetic waves (thereby varying the beam), a ground plane (e.g., see 5, 105); an electromagnetic coupling region (e.g., including having a cavity 4), arranged between the emissive region and the electromagnetic lens in order to generate electromagnetic coupling between the electromagnetic waves and the set of phase-shifting cells (e.g., wherein the electromagnetic waves couple between the elements through the cavity); the electromagnetic coupling region comprises a set of electrically conductive elements (e.g., see 4), arranged so as to form a contour of a resonant cavity guiding the electromagnetic waves towards the electromagnetic lens, the set of electrically conductive elements comprising tracks electrically connected to the ground plane (e.g., see 105, 104, 107, 108 in FIG. 23B).

Allowable Subject Matter
Claim 2 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMAL PATEL/Examiner, Art Unit 2845